Citation Nr: 0807687	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-25 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) in excess of 50 percent. 

2.  Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had honorable active service from May 1966 to May 
1968.  He received the Combat Infantryman Badge and Purple 
Heart Medals in connection with his service in Vietnam.

This appeal arises from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that, in part, denied an increased rating 
for PTSD evaluated as 50 percent disabling and denied 
entitlement to TDIU.    


FINDINGS OF FACT

1.  The veteran's PTSD results in nearly total occupational 
and social impairment. 

2.  In view of the 100 percent schedular rating for PTSD 
granted in this decision, there is no longer a controversy on 
the question of the veteran's entitlement to TDIU.



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130 , Diagnostic Code 
9411 (2007). 

2.  The question of whether the veteran is entitled to an 
award of TDIU is now moot, warranting dismissal of the appeal 
as to that issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 4.16 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).   

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in the PTSD appeal, and finding that the TDIU appeal is moot, 
further assistance is unnecessary to aid the veteran in 
substantiating his claims.  

I.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling.

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007). 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

VA will also consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 10 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  
A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  


Factual Background 

In his June 2003 claim for TDIU, the veteran reported that he 
had last worked in October 2001.

In December 2003 the veteran underwent a VA examination to 
evaluate PTSD and his TDIU claim.  The veteran reported 
working several jobs after his service.  His longest period 
of employment was between 2 1/2 years to three years.  The 
veteran currently had been unemployed for three years and 
supported himself with pension and some part time work as a 
messenger.  The veteran experienced a lot of anger, social 
isolation, difficulty becoming close to other people and 
anxiety.  The diagnosis was chronic PTSD.  A Global 
Assessment Functioning (GAF) score of 55-60 was reported.  
The examiner stated that the veteran had PTSD and it was 
unclear whether or not there was a superimposed depressive 
disorder in addition to the depression that he was 
experiencing as a part of PTSD.  He noted that the veteran 
was currently unemployed but did odd jobs.  The examiner 
concluded that it was most likely that the veteran could work 
in a significantly diminished capacity if given support and 
structure and something that would limit his interpersonal 
interactions.  

In a June 2004 assessment/treatment summary, a social worker 
at The Harlem Vet Center stated that the veteran was 
hypervigilant, mistrusting, suspicious of others and was 
easily irritated.  He had been receiving treatment at the Vet 
Center since 1989 but his attendance was erratic.  He had no 
friends.  

In July 2004 the veteran presented to the New York VA Medical 
Center (VAMC) as he was referred by the Harlem Vet Center for 
neuropsych testing and for a psychiatric evaluation.  The 
diagnosis was chronic PTSD.  A GAF of 45 was reported.

In October 2004 the veteran underwent a VA examination.  The 
examiner noted that the veteran continued to be unemployed 
but on occasion had a job messengering.  The examiner noted 
that the veteran's last full time employment was in 
approximately 2000 as a peer counselor.  The veteran reported 
significant social isolation, heightened anxiety and episodes 
of angry outbursts.  

The veteran experienced depression.  The examiner stated that 
the veteran had remained unemployed for 4 years.  He 
determined that it was as least as likely as not that the 
veteran was unable to work at this time.  He recommended that 
the veteran seek help through vocational rehabilitation for 
this was a long term process.  He stated that the veteran was 
currently unemployable but might be employable in the future.  
The only diagnosis was PTSD.  A GAF of 55 was reported.

In a July 2005 letter, a social worker at the Harlem Vet 
Center stated that the veteran continued to suffer from a 
full range of PTSD symptoms due to his traumatic experiences 
in Vietnam.  These stressors contributed to his past and 
current problems with emotions, social interactions and 
employment.  The social worker stated that the veteran was 
unable to cope with the demands of employment and was 
therefore unemployable.

Analysis

The veteran's GAF scores have been between 45 and 60.  The 
most recently reported GAF was the 55 noted on the October 
2004 VA examination.  That score is indicative of only 
moderate impairment.  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2007).  That examiner, however, 
diagnosed only PTSD, and opined that the veteran was 
unemployable.  The examiner obviously did not find the 
reports of occasional work as a messenger to be significant.  
The examination thus provided evidence of total occupational 
impairment due to PTSD.  

The examiner's conclusion is buttressed by the reported GAF 
of 45 during outpatient treatment, by the opinion of the Vet 
Center counselor, and by the fact that the veteran has 
apparently not been gainfully employed since at least 2003.   

The score below 50 are supported by the fact that the veteran 
has not been employed sine 2000.  The October 2004 VA 
examiner also concluded that it was as least as likely as not 
that the veteran was unable to work at this time.  While the 
October 2004 VA examiner also stated that the veteran may be 
employable in the future, in a July 2005 letter the social 
worker at the Harlem Vet Center stated that the veteran was 
still unemployed and that the veteran was unable to cope with 
the demands of employment.  

Additionally, the veteran has no friends and has experienced 
depression, significant social isolation, heightened anxiety 
and episodes of angry outbursts.  He maintains a relationship 
with his daughters, and does not have complete social 
inadaptability.

Given his inability to maintain employment, and his nearly 
total social impairment, however, and resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
disability most closely approximates the criteria for a 100 
percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21 (2007). 

II.  Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

A 100 percent schedular rating is a higher benefit than TDIU; 
thus, when a 100 percent rating has been granted, it is not 
permissible to consider entitlement to TDIU. VAOPGCPREC 6-99, 
64 Fed. Reg. 52,375 (1999).  In light of the Board's decision 
set to grant a 100 percent rating for PTSD, the claim of 
entitlement to TDIU is now moot.  Accordingly, the veteran's 
claim for TDIU must be dismissed as a matter of law.  Sabonis 
v. Brown, 6 Vet App 426 (1994).

There is the potential question of entitlement to TDIU prior 
to the effective date of the 100 percent grant for PTSD.  The 
RO has, however, recognized that the PTSD and TDIU claims 
were made on the same date, and the Board's decision has 
awarded the 100 percent rating largely on the basis of a 
finding that the veteran was no longer working and could not 
return to work.  The date of claim and date entitlement arose 
would appear to be the same for TDIU and PTSD.  In any event 
the effective date questions will be determined by the RO, 
and are not currently on appeal.  The only issues on appeal 
pertain to the current evaluation of the veteran's 
disability. 


ORDER

Entitlement to a 100 percent disability evaluation for post 
traumatic stress disorder (PTSD) is granted.

The issue of entitlement to TDIU is dismissed as moot. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


